IN THE COURT OF APPEALS OF IOWA

                                    No. 18-1836
                                Filed May 15, 2019


IN RE THE MARRIAGE OF ALEXIS LANEIS BUMANN
AND CORY BUMANN

Upon the Petition of
ALEXIS LANEIS BUMANN, n/k/a ALEXIS LANEIS ANDERSON
      Petitioner-Appellee,

And Concerning
CORY BUMANN,
     Respondent-Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Ida County, Jeffrey L. Poulson,

Judge.



       A father appeals the district court’s modification of the physical-care

provisions of a dissolution-of-marriage decree. AFFIRMED.



       Amanda Van Wyhe of Van Wyhe Law Firm & Mediation Center, PLC, Sioux

City, for appellant.

       T. Cody Farrens of Farrens Law Firm, P.L.L.C., Sioux City, for appellee.



       Considered by Doyle, P.J., Mullins, J., and Scott, S.J.*

       *Senior judge assigned by order pursuant to Iowa Code section 602.9206 (2019).
                                           2


MULLINS, Judge.

       The marriage of Alexis Anderson, formerly Alexis Bumann, and Cory

Bumann was dissolved in November 2016. By stipulation, approved by the district

court, the parties were awarded joint legal custody and shared physical care of

their child, M.B., born in 2014. Alexis has another daughter, born in 2013, from

another relationship prior to the marriage. In September 2017, Alexis remarried.

She and her husband are in the military. In December, Alexis’s husband was

involuntarily transferred to Kentucky.      In January 2018, Alexis petitioned for

modification of the decree, seeking sole legal custody and physical care and citing

her plans to move out of the state as a substantial change in circumstances. Cory

contested modification and alternatively counterclaimed for physical care of M.B.

The matter proceeded to trial. In September 2018, the district court entered its

modification ruling, in which it ordered joint legal custody of M.B. and awarded

Alexis physical care, with visitation to Cory. Cory filed a motion to reconsider,

enlarge, or amend pursuant to Iowa Rule of Civil Procedure 1.904(2), which was

largely denied by the court. Cory appeals, alleging the court erred in not awarding

him physical care of M.B. and in placing too much emphasis on the value of M.B.’s

sibling relationship with Alexis’s other daughter.

       We have reviewed the record de novo. See Iowa R. App. P. 6.907; In re

Marriage of Hoffman, 867 N.W.2d 26, 32 (Iowa 2015). The issues involve only the

application of well-settled rules of law; disposition on appeal is clearly controlled

by prior appellate rulings; the written decision of the district court considered all the

issues presented in this appeal and we approve of the findings, analysis, and

conclusions it reached; and a full opinion of this court would not augment or clarify
                                        3


existing law. We affirm by memorandum opinion pursuant to Iowa Court Rule

21.26(1)(a), (c), (d), and (e). We deny each party’s request for appellate attorney

fees. Costs on appeal are assessed to Cory.

      AFFIRMED.